Name: Council Regulation (EEC) No 3064/78 of 21 December 1978 amending the Annex to Regulation (EEC) No 2532/78 on common rules for imports from the People' s Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 366/8 Official Journal of the European Communities 28 . 12. 78 COUNCIL REGULATION (EEC) No 3064/78 of 21 December 1978 amending the Annex to Regulation (EEC) No 2532/78 on common rules for imports from the People's Republic of China 2. The following tariff headings shall be replaced by the headings indicated beside each of them : old (CCT) new (NIMEXE) 59.02 59.11 59.02-31 59.02-35 59.02-41 59.02-45 59.02-47 59.02-51 59.02-57 59.02-59 59.02-91 59.02-95 59.02-97 59.11-11 59.11-14 59.11-17 59.11-20 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas certain adjustments should be made to the Annex to Council Regulation (EEC) No 2532/78 of 16 October 1978 on common rules for imports from the People's Republic of China (') in order to bring it into line with the requirements of the Community's commercial policy in the textile sector ; Whereas, for practical reasons, the Commission should be authorized to bring the Annex in question up to date and see to its publication , HAS ADOPTED THIS REGULATION : Article 1 1 . The following NIMEXE codes shall be added to the Annex to Regulation (EEC) No 2532/78 : 3 . The following tariff headings shall be deleted from the Annex to Regulation (EEC) No 2532/78 : 62.01 A 62.05 A 62.05 C. 56.06-11 56.06-15 56.06-20 59.04-90 60.01-30 60.06-11 60.06-18 62.04-25 62.04-75 . Article 2 The Commission is hereby authorized to publish the updated version of the Annex to Regulation (EEC) No 2532/78 . Article 3 This Regulation shall enter into force on 1 January 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1978 . For the Council The President Otto Graf LAMBSDORFF ( ¢) OJ No L 306, 31 . 10 . 1978 , p. 1 .